Webb, Judge.
The only question in this appeal from a conviction for aggravated assault and aggravated battery is whether there was sufficient evidence that the crimes were committed in Dougherty County. "Evidence of venue, though slight, is sufficient in the absence of conflicting evidence.” Loftin v. State, 230 Ga. 92, 93 (195 SE2d 402) (1973).
The victim testified that she was knocked unconscious while being beaten in a woody area where she had been taken by defendant and that she was in the hospital when she awakened. Two witnesses testified that she was in Dougherty County when found semi-upright trying to rise, and there is no evidence that she had been moved between the time of attack and her discovery by a witness. From the description of the victim’s condition the jury was authorized to find that she had not been able to move herself from the point of attack. We conclude this evidence was quite sufficient, particularly in the absence of any conflicting evidence.

Judgment affirmed.


Deen, P. J., and Marshall, J., concur.

Submitted April 6, 1977
Decided April 12, 1977
Rehearing denied April 28, 1977
Wingate, Bartlett & Baynard, Robert E. Baynard, for appellant.
William S. Lee, District Attorney, Loring A. Gray, Jr., Assistant District Attorney, for appellee.